--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AND CONFIDENTIALITY
AGREEMENT

 
THIS EMPLOYMENT AND CONFIDENTIALITY AGREEMENT (the "Agreement") is made and
entered into as of   November 2, 2011  (the "Effective Date")  by and between
COMMUNITY WEST BANK, National Association (the “Bank”) and its parent company,
COMMUNITY WEST BANCSHARES, a California corporation (the "Parent") of which the
Bank is a wholly owned subsidiary and MARTIN E. PLOURD (the "Executive").
 
WITNESSETH:
 
WHEREAS, the Bank is a national banking association duly organized, validly
existing, and in good standing under the laws of the United States of America,
with power to own property and carry on its business as it is now being
conducted, with its principal place of business located at 445 Pine Street,
Goleta, California 93117;


WHEREAS, the Bank desires to avail itself of the skill, knowledge and experience
of Executive;
 
WHEREAS this Agreement is intended to comply with the requirements of Internal
Revenue Code Section 409A and the Emergency Economic Stabilization Act and the
American Recovery and Reinvestment Act and all federal and state regulations
promulgated thereunder (collectively, the “TARP Regulations”). Accordingly, the
intent of the parties hereto is that the Agreement shall be operated and
interpreted consistent with the requirements of Section 409A and the TARP
Regulations.


WHEREAS, the parties hereto desire to enter an agreement to specify the terms of
Executive's employment by the Bank and Parent;


NOW, THEREFORE, in consideration of the representations, warranties, and mutual
covenants set forth in this Agreement, the following terms and conditions shall
apply to Executive's employment with the Bank and the Parent on and after the
Effective Date:
 
1.             ARTICLE 1- EMPLOYMENT AND TERM


1.1. Employment. The Bank shall employ Executive as the Bank's President and
Chief Executive Officer (the "Position"), and Executive accepts such employment,
in accordance with the terms and conditions set forth in this Agreement. The
place of Executive's employment under this Agreement shall be in Goleta,
California, at a location determined by the Board of Directors of the Bank (the
"Board of Directors").


 
 

--------------------------------------------------------------------------------

 


1.2. Term. The term of employment under this Agreement ("Term") shall commence
on the Effective Date and end on December 31, 2014, subject to early
termination, provided in Article 4, below.


1.3. Renewal.   Upon the expiration of the Term, Executive's employment under
this Agreement shall automatically renew for a successive period of twelve (12)
months (the "Renewal Term"), and upon expiration of any subsequent Renewal Term
shall automatically renew for a successive period of twelve (12) months; unless,
at least three (3) months before the expiration of any preceding Term or Renewal
Term, either (a) the Board provides written notice of non-renewal to Executive;
or, (b) Executive provides written notice of non-renewal to the Bank.


1.4. Policies and Regulations. Executive shall observe, comply with and be bound
by all of the policies, rules and regulations established by the Bank with
respect to its executives and otherwise, all of which policies, rules and
regulations are subject to change by the Bank from time to time.


2.             ARTICLE 2 - DUTIES OF EXECUTIVE


2.1. Powers. At all times Executive shall be empowered by and subject to the
powers and authority of the Board of Directors and the Bank's shareholders.
Executive shall report directly to the Board of Directors.


2.2. Duties.


(a) President of Bank.   Executive shall have direct responsibility for the
management of the Bank's activities. Executive agrees to render services and
perform the duties and acts of President and Chief Executive Officer (the
"Duties") in connection with all aspects of the Bank's business as may be
required by the Board of Directors. Executive shall perform these Duties, and
the Specific Duties as defined below, faithfully, diligently, to the best of
Executive's ability and in the best interests of the Bank, consistent with the
highest standards of the banking industries and in compliance with all
applicable laws, rules, regulations, and policies applicable to the Bank,
including, but not limited to, the  National Bank Act and Federal Deposit
Insurance Act, as amended, and all regulations thereunder, and the Bank's
Articles of Association and Bylaws.


(b) Vice President of Parent. Executive also shall have the position of Vice
President of the Parent. Executive agrees to render services and perform the
duties and acts of Vice President of the Parent as may be required and directed
by the Board of Directors of the Parent.
 
2.3. Specific Duties. Without limiting any of Executive's Duties and obligations
under Section 2.2, above, Executive agrees to undertake and perform all duties
required of the Position  ("Specific Duties"), including, but not limited to:
 
 
Page 2 of 35

--------------------------------------------------------------------------------

 
 
(a) Develop a management plan that recognizes the importance of following the
laws and regulations of the Officer of the Comptroller of the Currency and a
system to monitor compliance of the same;


(b) Develop, with the advice and counsel of the Bank's senior management and its
Board of Directors, the overall goals, policies and operating plans for the
Bank, which "Goals" shall be submitted to the Board of Directors in writing, for
approval;


(c) Represent the Bank in its relationship with competitors, governmental
agencies and outside counsel as necessary;


(d) Ensure that the Bank policies are uniformly disseminated, understood, and
properly interpreted and administered by subordinates;


(e) Cause the implementation of procedures designed to improve and thereafter
maintain the adequacy and soundness of the Bank's financial structure, establish
effective control techniques which permit the appropriate delegation of
responsibility and authority to satisfy the Bank's fiscal needs and to conserve
the assets entrusted to the Bank;


(f) Approve staffing levels and salary considerations on behalf of the Bank;


(g) Prescribe specific limitations on the authority of all subordinates
regarding the Bank policies and procedures, contractual commitments,
expenditures and personnel actions;


(h) Review and approve appointments, employment, transfers, or termination of
all key executives for the Bank;


(i) Assume a leadership role in community affairs and local organizations, and
maintain positive relationships with local businesses and other senior bank
officers, with the objective to promote public relations which may lead to
business development activities on behalf of the Bank;


(j) Develop, in consultation with the Board of Directors, and implement programs
to encourage the successful future management of the Bank (Succession Planning);
and


(k) Serve as a member of the Bank's Board of Directors, Director's Loan
Committee and other such committees as determined by the Board of Directors of
Bank.
 
2.4. Conflict of Interests. Executive shall not directly or indirectly render
any services of a business, commercial or professional nature, to any other
person, firm or corporation, whether for compensation or otherwise, which are in
conflict with the Bank's or the Parent’s interests. Further, Executive shall not
engage in any activity that would impair Executive's ability to act and exercise
independent judgment in the best interests of the Bank.
 
 
Page 3 of 35

--------------------------------------------------------------------------------

 
 
2.5. Exclusive Services. During employment by the Bank, Executive shall not,
without the express prior written consent of the Board of Directors, engage
directly or indirectly in any outside employment or consulting of any kind,
whether or not Executive receives remuneration for such services.  Nothing in
this Section 2.5 shall prohibit Executive from providing volunteer services (the
"Volunteer Services") through established non-profit or charitable organizations
in furtherance of such organization's purposes, so long as such Volunteer
Services do not materially interfere with Executive's performance of his duties
and obligations under this Agreement.


3.             ARTICLE 3 - COMPENSATION.   As the total consideration for the
services that Executive  renders under this Agreement, and except to the extent
limited by applicable federal and state law, rule or regulation, including but
not limited to the TARP Regulations as then applicable to the Bank (if at all),
Executive shall be entitled to the following:


3.1. Base Salary.  Effective on the Effective Date, the Bank shall pay Executive
a base salary of Two Hundred Fifty Thousand Dollars ($250,000.00) per year (the
“Base Salary”), less income tax and other applicable withholdings. During
January of each year during the Term and any Renewal Term, the Board of
Directors shall review the Base Salary payable to Executive under this Agreement
and shall determine, in its sole discretion, whether or not to adjust such
salary. Any such adjustment shall be effective as of the first day of such
calendar year and shall thereafter be the new “Base Salary.” Nothing in this
Section 3.1 shall obligate the Bank to increase the Base Salary payable to
Executive as a result of any such review; provided that in no event shall the
Bank reduce the Base Salary payable to Executive as a result of such review.
Base Salary shall be paid in accordance with the Bank's regular payroll
practices.


3.2. Annual Bonus. Subject to Exhibit “C” which is incorporated into this
Agreement by reference, Executive shall be eligible to receive an annual bonus,
at an amount, if any, as determined by the Board of Directors in its sole
discretion. If it is determined that a bonus will be paid Executive for any
calendar year, the bonus will be paid at or near the close of the calendar year,
but no later than thirty (30) days after year-end. Executive acknowledges and
agrees that nothing in this Agreement or the Bank's general policies shall
require the Bank to pay Executive a bonus for any year, to pay Executive a bonus
in particular amount for any year, or to pay Executive a bonus by reason of the
Bank's payment of a bonus to any other executives of the Bank.  No such bonus if
awarded to Executive by the Board of Directors shall be deemed earned by and
payable to Executive until such date as expressly determined by the Board of
Directors.
 
3.3. Stock Options.  Executive shall be granted an option to purchase sixty
thousand (60,000) options of the Common Stock of the Parent (the Common Stock”)
on the Effective Date at the exercise price equal to 100% of the fair market
value of the Common Stock on the Effective Date in accordance with the terms and
conditions of the Parent's 2006 Stock Option Plan (the " Option
Plan").  Executive shall be eligible to receive additional options to purchase
Common Stock, in an amount, if any, determined by the Board of Directors of
Parent, in its sole discretion.

 
Page 4 of 35

--------------------------------------------------------------------------------

 


(a) Vesting Schedule. Executive's interest in the foregoing options (the
"Options") shall vest as to twelve thousand (12,000) shares per year on each
anniversary of the date of grant of the Options over a period of five (5) years
from the date of grant of the Options and shall expire on the tenth (10th)
anniversary of the date of grant (“Option Expiration Date”), provided, however,
that if the vesting of the foregoing Options in any particular year would
constitute a violation of the TARP Regulations, the Options shall not vest in
such year and the vesting of such Options shall be extended one year for each
year the vesting of the Options are prohibited under the TARP Regulations; and
provided, further, that any Options that have not vested on or before the Option
Expiration Date shall terminate as of the Option Expiration Date.


(b) Acknowledgement. Executive acknowledges that (i) under the Option Plan the
exercise price of the Options will be the per share fair market value of the
Common Stock as of the date of grant of the Options and (ii) Executive has read,
reviewed and is familiar with the terms and conditions of the Option Plan and
the form of the Option Agreement under which the Options will be granted to
Executive.
 
(c) Adjustment of Option Shares.  The foregoing number of shares covered by any
Option shall be appropriately adjusted in the event of a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or similar change in the capital structure of the Bank that occurs after
the Effective Date of this Agreement in accordance with the terms of the Option
Plan and Option Agreement.
 
3.4. Deferred Compensation.
 
(a) Deferred Compensation. The Bank hereby establishes a balance sheet liability
account for the benefit of Executive (the “Deferred Account” or “Deferral
Account”).   The provisions of this Section 3.4 shall control all obligations of
the Bank with respect to all amounts credited to the Deferral Account.
 
(i) Fourth Quarter 2011. After December 1, 2011 but prior to December 31, 2011,
the Bank shall credit to the Deferral Account One Hundred Thousand Dollars
($100,000.00).


(ii) Monthly Credits. Subject to the provisions of Section 3.4(b)(iii) below,
beginning with the Effective Date hereof and continuing throughout the Term and
any Renewal Term of this Agreement, the Bank shall credit to the Deferral
Account on the last day of each calendar month an additional amount equal to one
percent (1%) of Executive's Base Salary; provided that in no event shall the
Bank be obligated to credit any amount to the Deferral Account with respect to
any month unless Executive is employed by the Bank under this Agreement as of
the last day of such calendar month,  and provided that all such credits to the
Deferral Account shall cease upon Executive attaining the age of sixty six (66)
years.
 
 
Page 5 of 35

--------------------------------------------------------------------------------

 
 
(iii) No Credit During Disability. Notwithstanding anything in this Agreement to
the contrary, the Bank shall not be obligated to credit any amount to the
Deferral Account under Section 3.4(a)(ii) above or Section 3.4(c)(iii) below
with respect to any period during which Executive is disabled (as defined in
Section 4.6 below). Notwithstanding the foregoing, interest shall accrue on the
balance of the Deferral Account during any period during which Executive is
disabled.


(b) Interest Accrual. The Bank shall credit to the Deferral Account at the end
of each calendar month, interest on the balance of the Deferral Account at a
rate equal to the then current rate offered by the Bank on a six (6) month
certificate of deposit on an annualized basis. Interest shall continue to accrue
on the balance in the Deferral Account so long as any amounts remain credited to
the Deferral Account and unpaid to Executive.


(c) Payment of Deferral Amounts.


(i) No Payment if Termination of Employment Prior to Age 65 . Except as provided
in Section 3.4(d) below, if Executive's employment under this Agreement
terminates for any reason other than only Executive's death or disability prior
to the date on which he attains age sixty five (65), the Bank shall have no
obligation to pay any amount to Executive with respect to any amounts credited
to the Deferral Account.


(ii) Payment After Age 66. Subject to the provisions of Section 3.4(c)(i),
above, at such time as Executive attains age sixty-six (66), whether or not he
is then employed with the Bank, the Bank shall make payments to Executive with
respect to amounts credited to the Deferral Account as follows:


(A)  On the first day of the first calendar month after Executive attains age
sixty-six (66), the Bank shall pay to Executive the entire balance of the
Deferral Account.   Executive may change the amount and the time for payment of
any amounts under this Section 3.4(c)(ii)(A) so long as such change is made in
compliance with the election and other requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code").


(B) The parties intend that the provisions of Section 3.4(c)(ii)(A) provide for
the payment of the Deferred Account balance at a specified time (or pursuant to
a fixed schedule) within the meaning of Section 409A(a)(2)(A)(iv) of the
Code.  Such series of payments is to be treated, at all times and for all
purposes, as an entitlement to a series of separate payments.
 
(iii) Payment on Executive's Disability. If the Bank terminates this Agreement
by reason of Executive's disability (as defined in Section 4.6 below), the Bank
shall pay to or on behalf of Executive the sum of Ten Thousand Dollars
($10,000.00) per month until all amounts credited to the Deferral Account have
been paid to or for the account of Executive. Notwithstanding the foregoing,
once Executive attains age sixty six (66), the amounts payable by the Bank to
Executive shall be determined under Section 3.4(c)(ii) above and not this
Section 3.4(c)(iii). If Executive dies after the Bank has commenced paying his
amounts under this Section 3.4(c)(iii), the Bank shall pay to Executive's
Designated Heirs (as defined below) in accordance with the provisions of Section
3.4(c)(iv), below, the balance in the Deferred Account on the date of
Executive's death.  Executive may change the amount and the time for payment of
any amounts under this Section 3.4(c)(ii)(A) so long as such change is made in
compliance with the election and other requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code").

 
Page 6 of 35

--------------------------------------------------------------------------------

 


(iv) Payment on Executive's Death. If Executive dies prior to the Bank's payment
to Executive of all amounts credited to the Deferral Account, the entire balance
of the Deferral Account on the date of Executive's death shall be paid by the
Bank to Executive's Designated Heirs (as defined below) within thirty (30) days
after the later of (A) the date of the delivery to the Bank of written notice of
Executive's death or (B) the date on which the Bank receives a court order or
written instructions from legal counsel for Executive or Executive's estate
reasonably acceptable to the Bank authorizing and confirming the payment of the
account balance to the Designated Heirs. Set forth in Exhibit A hereto is a
schedule of Executive's heirs (the "Designated Heirs") for purposes of this
Agreement. Executive may change the Designated Heirs at any time and from time
to time; provided that the Bank shall not be bound by any change to the
Designated Heirs unless and until the Bank has received written notice of the
change.  Upon receipt of such notice, Exhibit A shall be deemed amended as
provided in said notice.


(v) Termination of Payment Obligation. The Bank shall have no obligation to pay
Executive any amounts under this Section 3.4(c) on or after the date on which
the Bank has paid to Executive the entire amount credited to the Deferral
Account.


(vi) Performance of Services. All amounts credited to the Deferral Account under
this Section 3.4 are deemed credited with respect to services performed or to be
performed by Executive under this Agreement after the Effective Date.


(d) Vesting on Change in Control, Termination Without Cause or on Non-Renewal,
or Termination by Executive for Good Reason,. On the occurrence of: (i) a Change
in Control as per Section 4.7(a), below; or (ii) a termination by the Bank
Without Cause or (iii) on Non-Renewal as per Section 4.2, below; or (iv) a
termination by Executive for Good Reason as per Section 4.7(d), below
(collectively (i), (ii), (iii) and (iv) of this Section are the "Vesting
Events"), Executive's interest in the total amount credited to the Deferral
Account as of the date of any one of the Vesting Events shall become fully
vested. The Bank shall pay to Executive the entire balance of the Deferral
Account on the first day of the month following said Vesting Event.
 
 
Page 7 of 35

--------------------------------------------------------------------------------

 
 
(e) Tax Election. To the extent that this Agreement or the provisions of this
Section 3.4 constitute a nonqualified deferred compensation plan within the
meaning of Section 409A of the Code, Executive hereby makes an irrevocable
election as to the payment of any deferred compensation in accordance with the
provisions of this Section 3.4.


(f) Status of Deferred Account. Executive agrees that the Bank shall establish
and maintain the Deferral Account only as a balance sheet liability account and
that the Bank shall have no obligation to deposit or maintain any cash or other
assets in a separate or segregated account for the benefit of Executive.


3.5. 401K Plan. Subject to Executive's compliance with the eligibility and other
terms and conditions of the Bank's 401K Plan (the "401(k)"), Executive shall be
eligible to participate In the Bank's 401(k).


3.6. Bank Executive Benefits. Subject to Executive's satisfaction of any
eligibility requirements, Executive shall be eligible to participate in the
Bank's employee health benefit plans, for both Executive and family (including
medical, dental, vision, prescription plan, life insurance, and short-term
disability benefits) generally provided by the Bank to its senior executives
(the “Executive Benefits”). In all events, the Bank's liability to Executive
relative to benefits to be afforded under this Section 3.6 shall be limited to
the amount of premiums payable by the Bank to obtain the coverage(s)
contemplated herein. Nothing in this Section 3.6 or any other provision of this
Agreement shall prohibit the Bank from, or limit the right of the Bank to,
changing or modifying the terms of any of the foregoing employee benefit plans
or terminating any of such plans and the Executive Benefits thereunder.


3.7. Vacation. Executive shall be entitled to vacation time of four (4) weeks
per year, provided however that, during each year of the Term or Renewal
Term(s), Executive is required to and shall take at least two (2) weeks of said
vacation (the " mandatory vacation"), which shall be taken consecutively.
Executive shall be entitled to accumulate up to six (6) weeks of accrued
vacation, after which additional vacation will not accrue. The Bank shall not be
obligated to pay or reimburse Executive at the end of any calendar year any
amount for any unused vacation time. The Bank shall pay or reimburse Executive
at the end of the Term or any Renewal Term after which there is no further
Renewal Term, for any unused vacation time.


3.8. Relocation & Temporary Housing Allowance.  Inasmuch as Executive currently
resides more than 100 miles from Employer's principal place of business, the
Bank shall pay to or on behalf of Executive the sum of Twenty Six Thousand
Dollars ($26,000.00) to reimburse him for relocation expenses and temporary
housing as a one-time payment payable within ten (10) days of the Effective Date
hereof.
 
3.9.  Reimbursement for Expenses. The Bank shall reimburse Executive for any and
all reasonable business expenses incurred by Executive on behalf of the Bank in
the performance of this Agreement, subject to approval of such expenditures as
determined by the Board of Directors ("Business Expenses"). A reimbursable
Business Expense shall be of a nature qualifying it as a proper business expense
deduction on the federal and state income tax returns of the Bank.  Executive
must be able to furnish adequate records and other documentary evidence as may
be required by Federal and State statutes.

 
Page 8 of 35

--------------------------------------------------------------------------------

 
 
3.10  Automobile Allowance.  The Bank shall pay to or on behalf of Executive an
amount of Eight Hundred Dollars ($800.00) per month as a non-accountable
business expense to cover costs of Executive operating his automobile on
Employer's business.
 
3.11 Compliance with TARP Regulations.  Notwithstanding anything in this
Agreement to the contrary, during the TARP Period (as hereafter defined), the
following provisions relating to Executive’s compensation shall apply:
 
 
(a)
No Golden Parachute Payments. The Parent and the Bank are prohibiting any Golden
Parachute Payment to Executive during any TARP Period.

 
 
(b)
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to Executive during a TARP Period is subject to recovery or
“clawback” by the Parent and/or the Bank if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

 
 
(c)
Modification of Benefit Plans.  In connection with the Parent’s obligations
under the TARP Regulations to  review its Benefit Plans to ensure that they do
not encourage senior executive officers to take unnecessary and excessive risks
that threaten the value of the Parent, to the extent any such review requires
revisions to any benefit plan with respect to Executive, Executive and the
Parent and the Bank (to the extent applicable) agree to negotiate such changes
promptly and in good faith.

 
 
(d)
Applicable Definitions.  Capitalized terms used in this Section 3.11 and not
defined shall have the meaning set forth in the TARP Regulations. The term “TARP
Period” means the period beginning with the TARP recipient’s receipt of any
financial assistance and ending on the last date upon which any obligation
arising from financial assistance remains outstanding (disregarding any warrants
to purchase common stock of the TARP recipient that the Treasury may hold).

 
 
(e)
Application of Other Federal and State Regulation.  Nothing in this Section 3.11
is intended to limit the applicability of other state and federal laws and
regulations.

 
 
(f)
Exhibit C.  Exhibit C shall also apply.

 
 
Page 9 of 35

--------------------------------------------------------------------------------

 
 
4.             ARTICLE 4 - TERMINATION.


4.1. Termination. Notwithstanding anything to the contrary herein, the Bank may
terminate this Agreement at any time and for any reason, with or Without Cause,
in accordance with the provisions of this Section 4. Except as otherwise
specifically provided in this Agreement, such termination shall be effective
either immediately upon receipt of notice of termination by Executive from the
Bank or at such later date as the Bank may specify in the notice of termination.
Notwithstanding anything in this Agreement to the contrary, the Bank shall have
no obligation to continue Executive's employment under this Agreement for any
period or any particular period.


4.2. Termination by the Bank Without Cause or on Non-Renewal.  If during the
Term or Renewal Term, the Bank terminates this Agreement Without Cause or does
not renew the Term or any Renewal Term, the following provisions shall apply:


(a) Notice Period. The Bank shall provide Executive at least three (3) months
written notice of (i) the Bank's termination of Executive's employment under
this Agreement Without Cause or, (ii) the Bank's decision not to renew the
Agreement ("Notice Period").


(b) Compensation.


(i) During Notice Period. During the Notice Period, Executive shall continue to
receive the then applicable Base Salary and benefits specified in this Agreement
and shall continue to perform the Duties and Specific Duties of employment as
defined under the Agreement.
 
(ii) Severance Compensation. Subject to Section 3.11 and Exhibit C hereto the
Bank shall pay to or on behalf of Executive one (1) year's Base Salary. The
foregoing salary and benefits may be paid, at the Bank’s option, in monthly
installments over such one-year period in accordance with the Bank's normal
practices.


(iii) Deferred Compensation. If applicable, the Bank shall pay to Executive the
balance in the Deferral Account in accordance with the provisions of Section
3.4(c), herein.


(c) Benefits.


(i) After the effective date of the termination of this Agreement all Executive
Benefits available under Section 3.6 above (the "Benefits"), shall be continued
by the Bank, contingent upon and subject to Executive's COBRA election described
under Section 4.2(c)(ii) hereof,  with the Bank to pay the premium cost for the
first eighteen (18) months, and Executive to pay the premium cost thereafter.
Such Benefits to continue until the earliest of (A) the expiration of the longer
of either eighteen (18) months following the effective date of the termination
of Executive's employment under this Agreement or any continuation or coverage
period specified by applicable law, or (B) the date Executive becomes covered
under any other group health plan not maintained by the Bank or any of its
subsidiaries, or (C) Executive provides notice to the Bank or the COBRA provider
to discontinue the Benefits. Executive shall use his commercially reasonable
efforts to promptly notify the Bank of the occurrence of an event described in
clause (B) or (C) of the preceding sentence.


 
Page 10 of 35

--------------------------------------------------------------------------------

 
 
(ii) In the event Executive is required to make an election under Executive
Retirement Income Security Act of 1974 Sections 601 et. seq. ("COBRA") to
qualify for the Benefits, the Bank's obligation hereunder shall be conditioned
upon Executive's making a timely election.


(d) Without Cause.


Without Cause as used in this Agreement means a termination for a reason other
than:(i)  For Cause under Section 4.3;(ii)  based upon an Other Event under
Section 4.4;  (iii)  upon the death of Executive under Section 4.5;  (iv)  upon
the mental or physical disability of Executive under Section 4.6; (v)  a Change
of Control under Section 4.7; and (vi)  a Good Reason under Section 4.7.
 
4.3. Termination by the Bank for Cause.   The Bank may terminate this Agreement
at any time for "cause" (as defined below) by giving to Executive written notice
of termination.


(a) Definition of Cause. For purposes of this Section 4.3, the term "cause"
means and includes only:


(i) conviction of or confession by Executive to theft, fraud, or embezzlement
against the Bank;


(ii) Executive's refusal or failure, after specific written notice and demand by
the Bank, to diligently perform services for the Bank as required by Article 2
hereof;


(iii) Executive's breach or violation of any material written policy or
regulation of the Bank, including, but not limited to, any written policy or
regulation dealing with sexual harassment, discrimination based on age, sex,
race, religion or other protected category, illicit drugs, and environmental
protection matters;


(iv) Executive's willful breach or willful violation of any material law, rule
or regulation (other than traffic violations or similar offenses) or final order
of a court of competent jurisdiction applicable to the Bank or Executive;


(v) Executive's taking of any material action which requires the prior approval
of the Board of Directors without such approval; and


(vi)  Executive's breach of or failure to perform any of his fiduciary duties to
the Bank or the Parent or any of shareholders involving personal profit.


 
Page 11 of 35

--------------------------------------------------------------------------------

 
 
(b) Notice of Termination. Upon notice by the Bank to terminate this Agreement
under Section 4.3(a) above, this Agreement shall terminate automatically and the
Bank shall have no further obligation to give Executive any further notice of
termination.


(c) Compensation.


(i) Earned Compensation. Executive shall have the right to receive Base Salary
earned up to and including the date of termination of this Agreement under this
Section 4.3 along with reimbursement of business expenses as per Section 3.9.


(ii) Deferred Compensation. If applicable, the Bank shall pay to Executive the
balance in the Deferral Account in accordance with the provisions of Section
3.4(c), herein.


4.4. Termination by Executive Upon Other Event.


(a) Right to Terminate. Executive may terminate this Agreement at any time upon
the occurrence of an Other Event (as defined below) by giving to the Bank sixty
(60) days prior written notice of termination. Executive must deliver his notice
of termination under this Section 4.4(a) within sixty (60) days after the
occurrence of any Other Event specified below. Executive shall specify in
reasonable detail in such notice of termination the basis for the claim that an
Other Event has occurred and that the Bank has breached or failed to perform any
of its material obligations or covenants. This notice of termination must set
forth in reasonable detail the facts and circumstances that support Executive's
claim of right to terminate this Agreement under this Section 4.4.


(b) Definition. For purposes of this Agreement the term "Other Event" shall mean
and include: (i) the Bank's breach or failure to perform any of its material
obligations or covenants under this Agreement, and either the Bank's failure to
cure such breach or failure of performance within the 15-day period specified in
Section 4.4(c), below, or the continuation of such breach or failure of
performance after such 15-day period without Executive's written consent; and
(ii) Good Reason (as defined in Section 4.7(d), below).


(c) Right to Cure. The Bank shall have an opportunity to cure said breach or
failure of performance within fifteen (15) days of the Bank's receipt of written
notice specifying the material breach and the opportunity for the Bank to
resolve said breach; provided, however, that if the cure of such breach takes
longer than fifteen (15) days and the Bank commences to cure within such fifteen
(15) day period and diligently pursues such cure then Bank shall not be in
breach.


(d) Compensation.


(i) During Notice Period. During the Notice Period, Executive shall continue to
receive the then applicable Base Salary and benefits specified in this Agreement
along with reimbursement of business expenses as per Section 3.9, and shall
continue to perform the Duties and Specific Duties of employment as defined
under the Agreement.


 
Page 12 of 35

--------------------------------------------------------------------------------

 
 
(ii) Severance Compensation. Subject to Section 3.11 and Exhibit C hereto Bank
shall pay to or on behalf of Executive one (1) year's Base Salary. The foregoing
salary and benefits may be paid, at the Bank’s option, in monthly installments
over such one-year period in accordance with the Bank's normal practices.


(iii) Deferred Compensation. If applicable, the Bank shall pay to Executive the
balance in the Deferral Account in accordance with the provisions of Section
3.4(c), herein.


(e) Benefits.


(i) After the effective date of the termination of this Agreement all Executive
Benefits available under Section 3.6 above (the "Benefits"), shall be continued
by the Bank, contingent upon and subject to Executive's COBRA election described
under Section 4.2(c)(ii) hereof,  with the Bank to pay the premium cost for the
first eighteen (18) months, and Executive to pay the premium cost thereafter.
Such Benefits to continue until the earliest of (A) the expiration of the longer
of either eighteen (18) months following the effective date of the termination
of Executive's employment under this Agreement or any continuation or coverage
period specified by applicable law, or (B) the date Executive becomes covered
under any other group health plan not maintained by the Bank or any of its
subsidiaries, or (C) Executive provides notice to Bank or the COBRA provider to
discontinue the Benefits. Executive shall use his commercially reasonable
efforts to promptly notify the Bank of the occurrence of an event described in
clause (B) or (C) of the preceding sentence.


(ii) In the event Executive is required to make an election under Executive
Retirement Income Security Act of 1974 Sections 601 et. seq. ("COBRA") to
qualify for the Benefits, the Bank's obligation hereunder shall be conditioned
upon Executive's making a timely election.
 
4.5. Termination on Death of Executive. This Agreement shall terminate
automatically upon Executive's death.


(a)  Compensation. The Bank shall pay to Executive, his beneficiary or
beneficiaries or Executive's estate, as the case may be:


(i) the Base Salary earned up to and including the date of termination of this
Agreement under this Section 4.5 along with reimbursement of business expenses
as per Section 3.9; and


(ii) the balance in the Deferral Account in accordance with the provisions of
Section 3.4(c) above.


 
Page 13 of 35

--------------------------------------------------------------------------------

 
 
(b) Options.   Executive, his beneficiary or beneficiaries or Executive's
estate, as the case may be shall have the right to exercise those stock options
have already vested as of the date of termination of this Agreement under this
Section 4.5, unless expressly prohibited by the terms of any plan, program or
agreement governing such compensation or benefits.


4.6. Termination on Mental or Physical Disability of Executive.


(a) Right to Terminate. If Executive is absent from work or found to be
physically or mentally incapable of performing Executive's Duties and Specific
Duties for a period of thirty (30) consecutive days, or a cumulative period of
one hundred twenty (120) days in any one (1) calendar year, the Bank acting in
good faith, may terminate this Agreement as of the termination date specified in
a written notice of termination delivered to Executive, except that there is no
minimum Notice Period requirement.


(b) Definition of Disability. For purposes of this Agreement only, Executive
shall be considered disabled, and shall be considered to have a disability, if
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Executive’s employer.


(c) Compensation.


(i) Earned Compensation. Executive shall have the right to receive Base Salary
earned up to and including the date of termination of this Agreement under this
Section 4.6 along with reimbursement of business expenses as per Section 3.9.


(ii) Deferred Compensation.  The Bank shall pay Executive the balance in the
Deferral Account in accordance with the provisions of Section 3.4(c)(iii) above.


(d) Benefits.


Executive shall be entitled to receive the Benefits specified in Section 4.2(c),
above, in accordance with and subject to the terms of such Section.


(e) Dispute re Disability. If there should be a dispute between the Bank and
Executive as to Executive's physical or mental disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist mutually agreed upon by the parties or their
representatives, or if the parties cannot agree within ten (10) days after a
request for designation of such then by a physician or psychiatrist designated
by the Santa Barbara County Medical Association.  Such physician or psychiatrist
shall be instructed to make the determination in accordance with the definition
of disability set forth in Section 4.6 hereof.


 
Page 14 of 35

--------------------------------------------------------------------------------

 
 
4.7. Termination on Change in Control.


(a) Right to Terminate. If within twelve (12) months following (a) a merger,
consolidation or reorganization of the Bank or the Parent with or into another
corporation or business entity immediately after which the shareholders of the
Parent or the Bank immediately before the merger, consolidation or
reorganization directly or indirectly, own less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting corporation or
entity, or (b) upon a sale or other disposition of all or substantially all of
the assets of the Parent or the Bank other than to a wholly owned subsidiary of
the Parent or the Bank, or (c) the acquisition of more than fifty percent (50%)
of the combined outstanding voting securities of the Parent or the Bank by any
person or group of affiliated persons (other than as a result of the
organization of a holding company for the Parent or the Bank) (collectively a
"Change in Control "), (i) the Bank terminates this Agreement Without Cause, or
does not renew the Term or any Renewal Term of this Agreement, or (ii) Executive
terminates this Agreement under Section 4.4 above, the following provisions
shall apply.


(b) Compensation.


(i) Earned Compensation. Executive shall have the right to receive Base Salary
earned up to and including up to and including the date of termination of this
Agreement under this Section 4.6.


(ii) Severance Compensation. If, within one (1) year after the occurrence of the
Change in Control, Executive terminates his employment under this Agreement for
Good Reason (as defined below) or the Bank terminates Executive's employment
under this Agreement other than for cause (as defined in Section 4.3(a) above),
subject to Section 3.11 and Exhibit C, the Bank shall pay to or on behalf of
Executive one (1) year's Base Salary.  The foregoing salary shall be paid in
monthly installments over such one-year period in accordance with the Bank's
normal practices. This provision shall apply only if Executive terminates his
employment for Good Reason or if the Bank terminates Executive's employment.


(iii) Deferred Compensation.  If applicable, the Bank shall pay Executive the
balance in the Deferral Account in accordance with the provisions of Section
3.4(c) above.
 
(c) Benefits.


(i) After the effective date of the termination of this Agreement all Executive
Benefits available under Section 3.6 above (the "Benefits"), shall be continued
by the Bank, contingent upon and subject to Executive's COBRA election described
under Section 4.2(c)(ii) hereof,  with the Bank to pay the premium cost for the
first eighteen (18) months, and Executive to pay the premium cost thereafter.
Such Benefits to continue until the earliest of (A) the expiration of the longer
of either eighteen (18) months following the effective date of the termination
of Executive's employment under this Agreement or any continuation or coverage
period specified by applicable law, or (B) the date Executive becomes covered
under any other group health plan not maintained by the Bank or any of its
subsidiaries, or (C) Executive provides notice to the Bank or the COBRA provider
to discontinue the Benefits. Executive shall use his commercially reasonable
efforts to promptly notify the Bank of the occurrence of an event described in
clause (B) or (C) of the preceding sentence.

 
Page 15 of 35

--------------------------------------------------------------------------------

 


(ii) In the event Executive is required to make an election under Executive
Retirement Income Security Act of 1974 Sections 601 et. seq. ("COBRA") to
qualify for the Benefits, the Bank's obligation hereunder shall be conditioned
upon Executive's making a timely election.


(d) For Good Reason. For purposes of this Section 4.7, the term "Good Reason"
shall mean and include only the occurrence of any of the following events:


(i) A material change occurs in the functions, duties, responsibilities,
reporting relationship, location of work, reduction in Base Salary, and/or title
of Executive which is not agreed to by Executive, provided that none of (A) a
change in Executive's title following the merger or consolidation of the Bank or
the Parent with or into any other corporation or entity or (B) a temporary
change any of the matters described in this clause (i) for a period of no more
than sixty (60) consecutive days as a result of Executive's incapacity or
disability shall by itself constitute an event described in this clause (i); or


(ii) The Bank requires Executive to perform any function or duty, the
performance of which would violate any material statute or public policy the
violation of which could expose Executive to personal liability or which would
have a material adverse effect on Executive's business reputation.


5.             ARTICLE 5- CONFIDENTIALITY AND NON-SOLICITATION.


5.1. Confidentiality and Trade Secrets. Executive acknowledges that, in the
course of his employment with the Bank and the Parent, Executive will acquire
information about the Bank's and the Parent’s borrowers and clients, terms and
conditions of the Bank transactions, pricing information for the purchase or
sale of assets, financing and securitization arrangements, research materials,
manuals, computer programs, formulas analyzing assets portfolios, techniques,
data, marketing plans and tactics, technical information, lists of asset
sources, the processes and practices of the Bank, the Parent and related
companies, information contained in electronic or computer files, financial
information, salary and wage information, and other information that is
designated by the Bank, the Parent or its affiliates as confidential or that
Executive knows or should know is confidential information provided by third
parties and that the Bank, the Parent or its affiliates are obligated to keep
confidential as well as other proprietary information of the Bank, the Parent or
its affiliates (collectively, "Confidential Information").  Executive
acknowledges that all Confidential Information is and shall continue to be the
exclusive property of the Bank and the Parent. Executive agrees not to disclose
any Confidential Information, either during the Term or thereafter, directly or
indirectly, under any circumstances or by any means, to any third person or
party without the prior written consent of the Bank.
 
 
Page 16 of 35

--------------------------------------------------------------------------------

 
 
5.2. Non-Solicitation of Executives. Except as permitted by the prior written
consent of either the President/CEO of the Bank or the Chairman of the Board of
Directors, during the one (1) year period following the termination date of
Executive’s employment hereunder for whatever reason, Executive shall not
directly or indirectly solicit for employment or for independent contractor work
from any executive of the Bank or the Parent, and shall not encourage any such
executive to leave the employment of Bank or the Parent.


5.3. Non-Solicitation of Customers. During the one (1) year period following the
termination date of Executive employment hereunder for whatever reason,
Executive shall not directly or indirectly: (a) solicit business from any
customers of the Bank or the Parent; (b) encourage any customers to stop using
the facilities or services of the Bank or the Parent; or (c) encourage any
customers to use the facilities or services of any competitor of the Bank or the
Parent.


5.4. Bank to Benefit from Provisions. To the extent any provisions of this
Article 5 relate in any way to Confidential Information and trade secrets of the
Bank or the Parent, then the obligations of Executive set forth herein shall
also extend to the Bank or the Parent and inure to its/their benefit.


6.            ARTICLE 6 - BANK'S OWNERSHIP OF EXECUTIVE'S WORK.


6.1. Bank's Ownership. Executive agrees that all inventions, discoveries,
improvements, trade secrets, formulas, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during Executive's employment with the Bank, either alone
or jointly with others, or relating to the Bank, the Parent or to the banking
industry ("Bank's Work"), and any written record that Executive may maintain of
Bank's Work, shall be owned exclusively by the Bank. Executive hereby assigns to
the Bank, all of Executive's right, title, and interest, if any, in such
intellectual property defined as Bank's Work. Executive shall furnish to the
Bank any and all such records pertaining to Bank's Work, immediately upon
request. Notwithstanding anything in this Section 6.1 to the contrary, any
inventions, discoveries, improvements, trade secrets, formulas, techniques,
processes and know-how conceived or developed by Executive solely as part of his
providing Volunteer Services (as defined in Section 2.5, above) shall not be
considered Bank Work.


 
Page 17 of 35

--------------------------------------------------------------------------------

 
 
6.2. Return of Bank's Property and Materials. Upon termination of his employment
with the Bank, Executive shall deliver to the Bank all the Bank property and
materials that are in Executive's possession or control, including Bank's Work,
within five (5) calendar days after termination.


6.3. Bank to Benefit from Provisions. To the extent any provisions of this
Article 6 relate in any way to information, property, rights, projects,
ventures, or inventions of the Bank or the Parent, then the obligations of
Executive set forth in this Article 6 shall also extend to the Bank and the
Parent and inure to their benefit.


7.             ARTICLE 7- MISCELLANEOUS.


7.1. Parent as a Party. The Parent is a party to this Agreement solely for
purposes of effecting the grant of the Options contemplated in Section 3, hereof
and as otherwise provided herein. The Parent shall have no liability or
obligation to Executive with respect to the Bank's performance or
non-performance of any of its obligations under this Agreement but the benefits
of this Agreement to the Bank shall inure to the benefit of Parent.


7.2. Injunctive Relief. Executive hereby acknowledges and agrees that it would
be difficult to fully compensate the Bank for damages for a breach or threatened
breach of any of the provisions of Sections 5 or 6 hereof.  Accordingly,
Executive specifically agrees that the Bank shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of Sections 5 or 6 hereof,
and that such relief may be granted without the necessity of proving actual
damages. The foregoing provision with respect to injunctive relief shall not,
however, prohibit the Bank from pursuing any other rights or remedies available
to the Bank for such breach or threatened breach, including, but not limited to,
the recovery of damages from Executive or any third parties.


7.3. Authorized Representative of the Bank. Although Executive is an officer of
the Bank, any and all actions and decisions to be taken or made by the Bank
under this Agreement or with respect to the employment relationship described in
this Agreement, and any and all consents, approvals and agreements permitted or
required to be given or made on the part of the Bank under this Agreement, shall
be made and accomplished by the Bank only through the actions taken, in writing,
of its Chief Financial Officer or such other person or persons as the Board of
Directors may from time to time designate.


7.4. Indemnification. The Bank and Executive agree to maintain in place at all
times during the Term and Renewal Term(s), under this Agreement, an
Indemnification Agreement (the "Indemnification Agreement") with terms
substantially the same as the indemnification agreement attached hereto as
Exhibit B.  The parties agree that an Indemnification Agreement is in full force
and effect as of the Effective Date of this Agreement. Said Indemnification
Agreement may be modified with the mutual consent of the parties without
requiring any modification of this Agreement.  Any payments made to Executive
pursuant to The Indemnification Agreement are subject to and conditioned upon
compliance with any and all regulations of the Federal Government or the State
of California and all benefits and privileges to which Executive is otherwise
entitled by law or pursuant to the Bylaws of the Bank.


 
Page 18 of 35

--------------------------------------------------------------------------------

 
 
7.5. Tax Advice. Executive represents and warrants to the Bank that he has
sought and received independent professional advice concerning the treatment of
the transactions contemplated by this Agreement under the Code, the rules and
regulations promulgated thereunder by the Internal Revenue Service (the "IRS"),
and the income tax laws of any other applicable taxing jurisdictions, and that
he is not relying upon any representation, warranty or other statement made by
the Bank or the Parent, their counsel or anyone acting on behalf of the Bank or
the Parent with respect to such treatment or the structuring of the compensation
payable under this Agreement as assuring any particular income tax treatment.
Executive understands and agrees that neither the Bank nor the Parent, nor their
counsel nor anyone acting on behalf of the Bank has made or is making any
representation, warrant or other statement with respect to such income tax
treatment.


7.6. Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed received (i) when personally
delivered, or, (ii) if mailed, one (1) week after having been placed in the
United States mail, registered, or certified, postage prepaid, addressed to the
party for whom it is directed at the address listed below or (iii) if sent by
facsimile, email or other form of electronic transmission, one (1) business day
after the notice is transmitted to the facsimile number, email address or other
address specified on the signature page of this Agreement, and the transmitting
party either receives confirmation of transmission or does not receive notice of
non-delivery.


7.7. Entire Agreement. This Agreement, including any documents expressly
incorporated into it by the terms of this Agreement, constitutes the entire
agreement between the parties. This Agreement supersedes and rescinds any and
all prior oral and written agreements, understandings, negotiations, and
discussions relating to the employment of Executive by the Bank. This Agreement
may not be modified, supplemented or amended by oral agreement, but only by an
agreement in writing signed by the Bank and Executive.


7.8. Amendment. This Agreement may be amended only in writing duly executed by
all of the parties hereto. Notwithstanding anything in this Agreement to the
contrary, any amendment to Section 3.4 of this Agreement shall be made in
compliance with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder.


7.9. Survival of Certain Provisions. Notwithstanding anything to the contrary
contained herein, in the event of any termination of this Agreement, the rights
and obligations of the parties under Sections 3.4, 3.9, 3.11, and Articles 4, 5,
6, and 7 hereof shall survive such termination and shall continue in full for
and effect until fully performed.


 
Page 19 of 35

--------------------------------------------------------------------------------

 
 
7.10. Waivers. All rights and remedies of the parties hereto are separate and
cumulative, and no one of them, whether exercised or not, shall be deemed to
limit or exclude any other rights or remedies which the parties hereto may have.
No party hereto shall be deemed to waive any rights or remedies under this
Agreement unless such waiver is in writing and signed by such party.  No delay
or omission on the part of any party hereto in exercising any right or remedy
shall operate as a waiver of such right or remedy or any other right or remedy.
A waiver of any right or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right or remedy on any future occasion.


7.11. Successors and Assigns. The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation, or otherwise to
all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform in writing this Agreement in the same manner and to
the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. This Agreement shall inure to the
benefit of and be binding upon the Bank, the Parent, its/their successors and
assigns, and upon Executive and Executive's heirs, executors, administrators and
legal representatives. No party to this Agreement may delegate its or their
duties hereunder without the prior written consent of the other party to this
Agreement.


7.12. Governing Law . This Agreement is entered into in the State of California,
and California law shall in all respects govern the validity, construction, and
interpretation of this Agreement.


7.13. Severability.  If any provision of this Agreement or the application
thereof to any purpose or circumstance shall be invalid or unenforceable to any
extent, it shall be adjusted, if possible, rather than voided, in order to
achieve the intent of the parties. In any event, the remainder of this Agreement
and the application of such provision to other persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.
 
7.14.  Regulators & Regulations.  The parties hereto acknowledge that the Bank
and the Parent are regulated by one or more "Regulators" which are agencies
and/or departments of the United States of America and/or the State of
California including, but not limited to, the Board of Governors of the Federal
Reserve, the Office of the Comptroller of Currency, the Federal Deposit
Insurance Corporation, the U.S. Treasury, and the California Secretary of
State.   Said Regulators may have the authority to invalidate or limit the
provisions of this Agreement.   Furthermore, as of the date of execution hereof,
the Bank and the Parent are participating in the U.S. Treasury's "Troubled Asset
Relief Program" (TARP) and, therefore, are subject to the TARP Regulations which
limit compensation and benefits which may be paid to certain employees of the
Parent and/or the Bank.   The TARP Regulations which are currently in place or
which may be amended or enacted by these agencies or departments in the future
are generally beyond the control of the Bank and the Parent.  Some of the
provisions of this Agreement may currently be, or may become in the future, in
violation of one or more of these TARP Regulations.
 
 
Page 20 of 35

--------------------------------------------------------------------------------

 
 
7.15.  Compensation Policy.  The Bank has adopted a "Compensation Policy" which
is attached hereto as Exhibit C and is incorporated herein by this
reference.    Executive hereby acknowledges receipt of said policy.   It is
agreed that in the event the terms of this Agreement conflict with said
Compensation Policy, the terms of the Compensation Policy will apply.
 
7.16.  Address for Notices.   The following addresses shall be used for notices
until such time as they are changed by written notice from the applicable party:
 
Address for Notice for the Bank and the Parent:
Community West Bank
445 Pine Street
Goleta, California 93317
Attention: Robert H. Bartlein,
Chairman of the Board


Telephone: (805) 683-4944
Facsimile: (805) 692-2897


Address for Executive:
Martin E. Plourd
28750 Lexington Road
Temecula, California  92591
Telephone: (951) 587-9287


8.             RECEIPT OF AGREEMENT. Each of the parties hereto acknowledges
that they have read this Agreement in its entirety and does hereby acknowledge
receipt of a fully executed copy thereof. A fully executed copy shall be an
original for all purposes, and is a duplicate original.


9.             COUNTER PARTS AND FACSIMILE. This Agreement including the
Exhibits hereto may be executed in any number of counterparts, each of which
shall be deemed an original, and said counterparts shall together constitute one
and the same agreement, binding all the parties, notwithstanding all of the
parties may not be signatory to the original of the same counterpart.  A
facsimile transmitted signature shall be regarded as an original signature for
purposes of this Agreement.
 
 
Page 21 of 35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Employment and
Confidentiality Agreement to be executed as of the Effective Date set forth
above.
 

ACCEPTED AND AGREED:    
EXECUTIVE
          Martin E. Plourd      

 

COMMUNITY WEST BANK, National Association             By:      Name:  Robert H.
Bartlein Title: Chairman of the Board of Directors             COMMUNITY WEST
BANCSHARES, a California corporation             By:     Name:  Robert H.
Bartlein Title: Vice Chairman of the Board of Directors

 
 
Page 22 of 35

--------------------------------------------------------------------------------

 
 
EXHIBIT A – Beneficiaries
 
 
Page 23 of 35

--------------------------------------------------------------------------------

 
 
EXHIBIT B


COMMUNITY WEST BANCSHARES
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of the __ day of
________, 2011 by and between COMMUNITY WEST BANCSHARES, a California
corporation (“Company”), and MARTIN E. PLOURD (“Indemnitee”), a director or
officer of the Company with reference to the following facts:


A.           The Company and the Indemnitee recognize that interpretations of
ambiguous statutes, regulations, court opinions and the Company’s Articles of
Incorporation and Bylaws, are too uncertain to provide the Company’s officers
and directors with adequate or reliable advance knowledge or guidance with
respect to the legal risks and potential liabilities to which they may become
personally exposed as a result of performing their duties in good faith for the
Company;


B.           The Company and the Indemnitee are aware of the substantial growth
in the number of lawsuits filed against corporate officers and directors in
connection with their activities in such capacities and by reason of their
status as such;


C.           The Company and the Indemnitee recognize that the cost of defending
against such lawsuits, whether or not meritorious, is typically beyond the
financial resources of most officers and directors of the Company;


D.           The Company and the Indemnitee recognize that legal risks and
potential officer or director liabilities, or the threat thereof, and the
resultant substantial time and expense endured in defending against such
lawsuit, bear no reasonable logical relationship to the amount of compensation
received by the Company’s officers or directors.  These factors pose a
significant deterrent to, and induce increased reluctance on the part of,
experienced and capable individuals to serve as officers or directors of the
Company;


E.           The Company has investigated the availability and deficiency of
liability insurance to provide its officers and directors with adequate
protection against the foregoing legal risks and potential liabilities.  The
Company has concluded that such insurance provides only limited protection to
its officers and directors, and that it is in the best interests of the Company
and its shareholders to contract with its officers and directors, including the
Indemnitee, to indemnify them to the fullest extent permitted by law against
personal liability for actions taken in the good faith performance of their
duties to the Company;


 
Page 24 of 35

--------------------------------------------------------------------------------

 
 
F.            Section 317 of the General Corporation Law of the State of
California, which sets forth certain provisions relating to mandatory and
permissive indemnification of officers and director of a California corporation
by such corporation, requires indemnification in certain circumstances, permits
it in other circumstances and prohibits it in some circumstances;


G.            The Board of Directors of the Company has determined, after due
consideration and investigation of this Agreement and various other options
available in lieu hereof, that the following Agreement is reasonable, prudent
and necessary to promote and ensure the best interest of the Company and its
shareholders in that Agreement is intended to: (1) induce and encourage highly
experienced and capable persons such as the Indemnitee to serve as officers
and/or directors of the Company; (2) encourage such persons to resist what they
consider unjustifiable suits and claims made against them in connection with the
good faith performance of their duties to the Company, secure in knowledge that
certain expenses, costs and liabilities incurred by them in their defense of
such litigation will be borne by the Company and that they will receive the
maximum protection against such risks and liabilities as legally may be made
available to them; and (3) encourage officers and directors to exercise their
best business judgment regarding matters which come before the Board of
Directors without undue concern for the risk that claims may be made against
them on account thereof; and


H.            The Company desires to have the Indemnitee continue to serve as an
officer or director of the Company free from concern for unpredictable,
inappropriate or unreasonable legal risk and personal liabilities by reason of
Indemnitee acting in good faith in the performance of Indemnities’ duty to the
Company.  The Indemnitee desires to continue to serve as an officer or director
of the Company, provided, and on the express condition, that he is furnished
with the indemnity set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and based on the premises set forth above, the Company and
Indemnitee do hereby agree as follows:


1.             Definitions.  For the purposes of this Agreement, the following
definitions shall apply:


 
Page 25 of 35

--------------------------------------------------------------------------------

 
 
(a)           The term “Agent” shall mean any person who is or was acting in
his/her capacity as a director or officer of the Company, or is or was serving
as a director, officer, employee or agent of any other enterprise at the request
of the Company, and whether or not Indemnitee is serving in any such capacity at
the time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.


(b)           The term “Applicable Standard” means that a person acted in good
faith and in a manner such person reasonably believed to be in the best
interests of the Company; except that in a criminal proceeding, such person must
also have had no reasonable cause to believe that such person’s conduct was
unlawful.  The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create any presumption, or establish, that the person did not meet the
“Applicable Standard”.


(c)           The term “Expenses” includes, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, court costs,
attorneys’ fees and disbursements and any expenses of establishing a right to
indemnification under law or Paragraph 7 of this Agreement.  “Expenses” shall
not include the amount of any judgment, fines or penalties actually levied
against Indemnitee or amounts paid in settlement of a Proceeding by or on behalf
of Indemnitee without court approval.


(d)           “Independent Legal Counsel” shall include any firm of attorneys
selected by lot by the regular outside counsel for the Company from a list of
firms which meet minimum size criteria and other reasonable criteria established
by the Board of Directors of the Company, so long as such firm has not
represented the Company, Indemnitee or any entity controlled by Indemnitee
within the preceding 24 calendar months.


(e)           References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefits plan; references to “serving at the request of the
Company” shall include any service as a director or officer of the Company which
imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acts in good faith and in a manner he/she reasonably believes to be
in the interest of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.


 
Page 26 of 35

--------------------------------------------------------------------------------

 
 
(f)           The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought in the name of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee may be or may have been involved as a party or
otherwise (other than as plaintiff against the Company), by reason of the fact
that Indemnitee is or was an Agent of the Company or by reason of any action
taken by Indemnitee or of any inaction on Indemnitee’s part while acting as such
Agent.


2.             Agreement to Serve.           Indemnitee agrees to serve or
continue to serve as a director and/or officer of the Company at the will of the
Company or in accordance with the terms of any agreement with the Company, as
the case may be, for so long as Indemnitee is duly elected or appointed, or
until such time as Indemnitee tenders Indemnitee’s resignation in writing or
Indemnitee’s service is terminated.


3.             Indemnity in Third Party Proceedings.  The Company shall
indemnify Indemnitee if Indemnitee is made a party to or threatened to be made a
party to, or otherwise involved in, any Proceeding (other than a Proceeding
which is an action by or in the right of the Company to procure a judgment in
its favor), by reason of the fact that Indemnitee is or was an Agent of the
Company.  This indemnity shall apply, and be limited, to and against all
Expenses, judgments, fines, penalties, settlements, and other amounts, actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of the Proceeding, so long as it is determined pursuant to Paragraph
7 of this Agreement or by the court before which such action was brought, that
Indemnitee met the Applicable Standard.


4.             Indemnity in Proceeding By or In the Name of the Company.  The
Company hall indemnify Indemnitee if Indemnitee is made a party to, or
threatened to be made a party to, or otherwise involved in, any Proceeding which
is an action by or in the right of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was an Agent of the
Company.  This indemnity shall apply, and be limited, to and against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding, but only if: (a) Indemnitee met the
Applicable Standard (except that the Indemnitee’s belief regarding the best
interests of the Company need not have been reasonable); (b) Indemnitee also
acted in a manner Indemnitee believed to be in the best interests of the
Company’s shareholders; and (c) the action is not settled or otherwise disposed
of without court approval.  No indemnification shall be made under this
Paragraph 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company in the performance of such
person’s duty or the Company, unless, and only to the extent that, the court in
which such proceeding is or was pending shall determine upon application that,
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for the expenses which such court shall
determine.
 
 
Page 27 of 35

--------------------------------------------------------------------------------

 
 
5.             Expenses of Successful Indemnitee.  Notwithstanding any other
provision of this Agreement, to the extent the Indemnitee has been successful on
the merits in defense of any Proceeding referred to in Paragraphs 3 or 4 hereof,
or in defense of any claim, issue or matter therein, including the dismissal of
an action or portion thereof without prejudice, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred in connection therewith.


6.             Advances of Expenses.  The Expenses incurred by Indemnitee in any
Proceeding shall be advanced by the Company prior to the final disposition of
such proceeding at the written request of Indemnitee, but only if Indemnitee
shall undertake to repay such advances if it is ultimately determined that the
Indemnitee is not entitled to indemnification as provided for in this
Agreement.  Any advance required hereunder shall be deemed to have been approved
by the determining whether or not to make an advance hereunder, the ability of
Indemnitee to repay shall not be a factor.  However, in the Proceeding brought
by the Company directly, in its own right (as distinguished from an action
brought derivatively or by any receiver or trustee), the Company shall have
discretion whether or not to make the advances called for hereby if Independent
Legal Counsel advises in writing that the Company has probable cause to believe,
and the Company does believe, that Indemnitee did not act in good faith with
regard to the subject matter of the Proceeding or a material portion thereof.


7.             Right of Indemnitee to Indemnification Upon Application:
Procedure Upon Application.   Any advance under Paragraphs 5 and/or 6 hereof or
indemnification shall be made no later than 45 days after receipt of a written
request of Indemnitee in accordance with paragraph 11 hereof.  In all other
cases, indemnification shall be made by the Company only if authorized in the
specific case, upon a determination that indemnification of the Agent is proper
under the circumstances and the terms of this Agreement by: (a) a majority vote
of a quorum of the Board of Directors (or a duly constituted committee thereof),
consisting of directors who are not parties to such Proceeding; (b) approval of
the shareholders (as defined in Section 153 of the California Corporations Code,
as that Section reads at present), with the Indemnitee’s shares not being
entitled to vote thereon; (c) the court in which such Proceeding is or was
pending upon application made by the Company, the Indemnitee or any person
rendering services in connection with Indemnitee’s defense, whether or not the
Company opposes such application; or (d) to the extent permitted by law, by
independent Legal Counsel in a written opinion.


 
Page 28 of 35

--------------------------------------------------------------------------------

 
 
The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction.  The burden of
proving that indemnification or advances are not appropriate shall be on the
Company.  Neither the failure of the Company (including its Board of Directors,
Independent Legal Counsel, or its shareholders) to have made a determination
prior to the commencement of such action that indemnification or advances are
proper in the circumstances because Indemnitee has met the Applicable Standard
of Conduct, nor an actual determination by the Company (including its Board of
Directors or Independent Legal Counsel) that Indemnitee has not met such
Applicable Standard of Conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the Applicable Standard of
Conduct.  Indemnitee’s Expenses incurred in connection with successfully
establishing Indemnitee’s right to indemnification or advances, only an
equitably allocated portion of such Expenses, a determined by the court, shall
be indemnified.


If Indemnitee is entitled under any provision of this Agreement or
indemnification by the Company, for some or a portion of the Expenses,
judgments, fines or penalties actually and reasonably incurred by Indemnitee in
the investigation, defense, appeal or settlement of any Proceeding but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion (determined on an equitable basis) of such Expenses,
judgments, fines or penalties to which Indemnitee is entitled.


8.             Indemnification Hereunder Not Exclusive.  The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Articles of Incorporation, the
Bylaws, any agreement, any vote of shareholders or disinterested directors, the
General Corporation Law of the State of California, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office.  The indemnification under this Agreement shall
continue as to Indemnitee even though Indemnitee may have ceased to be a
director or officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.


9.             Limitations.  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee:


(a)           for which payment is actually made to the Indemnitee under a valid
and collectible insurance policy, provided, however, that the Company shall
remain liable for any payments required by this Agreement in excess of the
amount of payment under such insurance.


 
Page 29 of 35

--------------------------------------------------------------------------------

 
 
(b)           for which the Indemnitee is indemnified by the Company otherwise
than pursuant to this Agreement;


(c)           for an accounting of profits made from the purchase or sale by the
Agent of securities of the Company within the meaning of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any state statutory law or common law;


(d)           for acts or omissions that involve intentional misconduct or a
knowing and culpable violation of law;


(e)           for acts or omissions that the Indemnitee believes to be contrary
to the best interests of the Company or its shareholders or that involve the
absence of good faith on the part of the Indemnitee;


(f)           for any transaction from which the Indemnitee derived an improper
personal benefit;


(g)           for acts or omissions that show a reckless disregard for the
Indemnitee’s duty to the Company or its shareholders in circumstances in which
the Indemnitee was aware, or should have been aware, in the ordinary course of
performing Indemnitee’s duties, of a risk of serious injury to the Company or
its shareholders;


(h)           for acts or omissions that constitute an unexcused pattern of
inattention that amounts to an abdication of the Indemnitee’s duty to the
Company or its shareholders;


(i)           under Section 310 of the General Corporation Law of the State of
California, as that Section reads at present; or


(j)           under Section 316 of the General Corporation Law of the State of
California, as that Section reads at present.


10.           Savings Clause.  If this Agreement or any portion hereof is
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee as to Expenses, judgments, fines
and penalties with respect to any Proceeding to the full extent permitted by any
applicable portion of this Agreement by any other applicable law.


 
Page 30 of 35

--------------------------------------------------------------------------------

 
 
11.           Notices.  Indemnitee shall, as a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, give to the Company
notice in writing within thirty (30) days after Indemnitee becomes aware of any
claim made against Indemnitee for which Indemnitee believes, or should
reasonably believe, indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Company’s main
office, Attention: President (or such other address as the Company shall
designate in writing to Indemnitee).  Failure to so notify the Company shall not
relieve the Company of any liability which it may have to Indemnitee otherwise
than under this Agreement.


All notices, requests, demands and other communications (collectively “notices”)
provided for under this Agreement shall be in writing (including communications
by telephone or telecommunication facilities providing facsimile transmission)
and mailed (postage prepaid and return receipt requested), telegraphed, telexed,
transmitted or personally served to each party at the address set forth at the
end of this Agreement or at such other address as any party affected may
designate in a written notice to the other parties in compliance with this
section.  All such notices shall be effective when received; provided, however,
receipt shall be deemed to be effective within three (3) business days of any
properly addressed notice having been deposited in the mail, within twenty-four
(24) hours from the time electronic transmission was made, or upon actual
receipt of electronic delivery, whichever occurs first.


No costs, charges or expenses for which indemnity shall be sought hereunder
shall be incurred without the Company’s consent, which consent shall not be
unreasonable withheld.


12.           Choice of Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of California, including applicable
statutes of limitations and other procedural statutes.


13.           Attorneys’ Fees.  If any legal action is necessary to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover, in
addition to the amounts to which the prevailing party may be entitled, actual
attorneys’ fees and court costs as may be awarded by the court.


14.           Amendments.  Provisions of this Agreement may be waived, altered,
amended or repealed in whole or in part only by the written consent of all
parties.
 
15.           Parties in Interest.  Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement to any persons other than the parties to it and their respective
successors and assigns (including an estate of Indemnitee), nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third persons to any party hereto.  Furthermore, no provision of this
Agreement shall give any third persons any right of subrogation or action
against any party hereto.

 
Page 31 of 35

--------------------------------------------------------------------------------

 


16.           Severability.  If any portion of this Agreement shall be deemed by
a court of competent jurisdiction to be unenforceable, the remaining portions
shall be valid and enforceable only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the
transaction contemplated herein in substantially the same manner as originally
set forth at the date this Agreement was executed.


17.           Successors and Assigns.  All terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective transferees, successors and assigns; provided, however,
that this Agreement and all rights, privileges, duties and obligations of the
parties, may not be assigned or delegated by any party without the prior written
consent of the other parties.


18.           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


19.           Entire Agreement.  Except as provided in Paragraph 8 hereof, this
Agreement represents and contains the entire agreement and understanding between
and among the parties, and all previous statements or understandings, whether
express or implied, oral or written, relating to the subject matter hereof are
fully and completely extinguished and superseded by this Agreement.  This
Agreement shall not be altered or varied except by a writing duly signed by all
of the parties.


 
Page 32 of 35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
COMMUNITY WEST BANCSHARES
  445 Pine Avenue   Goleta, California 93117      
 
By:
     
William Peeples
        Its:      
Chairman of the Board

 

Indemnitee:          
 
     
Martin E. Plourd
        Address:   c/o Community West Bancshares


 
Page 33 of 35

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Compensation Policy


Community West Bank makes every effort to fairly compensate our employees for
the contributions and value for the work provided, it is our intention to
compensate positions based on the skills, knowledge and abilities required of a
fully competent incumbent at current market value based upon objective and
nondiscriminatory bench market data consistent with our industry, region,
location and specific survey data obtained and approved by the companies
Compensation Committee and Board of Directors to maintain equity and parity
within our companies marketplace. Community West Bank is committed to
maintaining a compensation system that is flexible enough to respond to economic
shifts and also to ensure that the company is able to recruit and retain a
highly qualified workforce, while providing the structure necessary to
effectively manage an overall compensation program for the company. Compensation
for the company will be reviewed annually to continue to evaluate external
equity relative to the job market comparable to the company, other financial
institutions and the local economic conditions. Further, evaluation will be
reviewed annually for internal equity relative to benchmark surveys the company
participates, promotional activities and internal movement to ensure appropriate
accountability of one job to another.


Executive Compensation


The Compensation Committee will meet, review and approve compensation,
incentives and bonuses for all Senior Executive Office (SEO) level employees.


• The Company has required that SEO bonuses and incentive compensation be
subject to recovery or "clawback" by the Company if the payments Were based on
materially Inaccurate financial statements or any other materially inaccurate
performance metric criteria;


• The Company has prohibited any golden parachute payment to a SEO;


• The Company has prohibited the payment of any bonus or other incentive
compensation to the Company's "most highly compensated employee", other than
long-term, restricted stock that (i) does not fully vest during the period in
which any obligation arising under TARP remains outstanding; (ii) has a value in
an amount that is not greater that 1/3 of the total amount of annual
compensation of the employee receiving the stock; and (iii) is subject to such
other terms and conditions as Treasury may determine;


 
Page 34 of 35

--------------------------------------------------------------------------------

 
 
• Prohibit all "golden parachute payments" or severance payments, to a SEO or
any of the next five most highly-compensated employees during the period any
obligation of the Company under TARP remains outstanding. NOTE: it is important
to note that the definition of "golden parachute" payment in the executive rules
if EESA is more expansive that the definition found in Internal Revenue Code
Section 280G. The term "golden parachute payment" under EESA includes any
payment to a SEO upon departure from the Company for any reason, except for
payments for services performed or benefits accrued. Prohibited the payment of
any bonus or other incentive compensation to the Company's" most highly
compensated employee," other than long-term, restricted stock that (i) does not
fully vest during the period in which any obligation arising under TARP remains
outstanding; (ii) has a value in an amount that is not greater than 1/3 of the
total amount of annual compensation of the employee receiving the stock; and
(iii) is subject to such other terms and conditions as Treasury may determine,


Other
Other considerations for employee compensation, bonuses and incentives will be
determined and considered by the Compensation Committee and approved by the
Board of Directors.

 
Adopted by the Community West Bank Board of Directors on April 27, 2009.
 
 
Page 35 of 35

--------------------------------------------------------------------------------